DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
In claim 5, line 1, “is torsion spring” should be “is a torsion spring”
In claim 6, line 1, “where the torque” should be “where [[the]] torque”
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Jorgensen et al (US 2011/0270214), fails to disclose or make obvious a device as described in claim 1. Specifically, Jorgensen fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, comprising a dose setting mechanism with “a dose selector rotatably fixed to the body, where the dose selector comprises dose stops configured to allow only a finite set of predetermined fixed unit doses that can be set using the dose setting mechanism” and “a floating spline axially fixed to the snap element, where the snap element can rotate relative to the floating spline during dose setting and dose delivery.” Jorgensen teaches a drug delivery device (Fig. 1), thus being in the same field of endeavor, comprising a floating spline (232; Fig. 4a) and a snap element (230) which are axially displaceable with respect to one another instead of axially fixed as required. The dose selector (220; Fig. 6) of Jorgensen also fails to anticipate the requirements of the claim as it teaches a flexible set of dose settings instead of a finite set of predetermined fixed dose settings. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2-20 are allowed for incorporating the above limitations of claim 1 due to their respective dependencies on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Related patent/copending applications include: US 10688247, US 2020/0023136, US 2020/0268977 for teaching dose setting mechanisms with overlapping claim limitations to the instant claims. However, it would not be obvious to a person of ordinary skill in the art to combine the different pending and patent claims and issue a double patenting rejection as there is no proper motivation or teaching in prior art to do so.
This application is in condition for allowance except for the following formal matters: 
Minor informalities in claims 5 and 6.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783